                       Case 5:20-cv-00225-TES Document 6 Filed 07/11/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Middle District
                                                  __________ DistrictofofGeorgia
                                                                          __________


                 BOBBY W. BRYANT, JR.                             )
                             Plaintiff                            )
                                v.                                )      Case No.   5:20-cv-00225-TES
      NORFOLK SO. RR and JASON MCWILLIAMS                         )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          JASON MCWILLIAMS                                                                                                     .


Date:          07/11/2020
                                                                                             Attorney’s signature


                                                                             Paul Joseph Sharman - GA Bar No. 227207
                                                                                         Printed name and bar number
                                                                                        The Sharman Law Firm LLC
                                                                                       11175 Cicero Drive, Suite 100
                                                                                           Alpharetta, GA 30022

                                                                                                   Address

                                                                                         paul@sharman-law.com
                                                                                               E-mail address

                                                                                              (678) 242-5297
                                                                                              Telephone number

                                                                                              (678) 802-2129
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
